COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        George Rafael Aguilar v. The State of Texas

Appellate case number:      01-17-00320-CR

Trial court case number:    1497176

Trial court:                174th District Court of Harris County

       On October 5, 2017, we abated the appeal and remanded the case to the trial court
based on appointed counsel’s failure to file a brief. See TEX. R. APP. P. 38.8(b).
Appellant’s appointed counsel has filed a motion to reinstate the appeal and submitted a
brief on appellant’s behalf. Accordingly, we grant the motion, withdraw our October 5,
2017 abatement order, and REINSTATE this case on the Court’s active docket.
Appellant’s brief is filed as of October 22, 2017.

      The State’s brief is due no later than 30 days from the date of this order. See TEX.
R. APP. P. 38.6(b), (d).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually     Acting for the Court

Date: October 31, 2017